





Exhibit 10.1


Execution Version


JOINDER AGREEMENT NO. 1
THIS JOINDER AGREEMENT NO. 1, dated as of May 24, 2017 (this “Agreement”), by
and among CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (in such capacity, the
“Funding Incremental Term Loan Lender”), POST HOLDINGS, INC., a Missouri
corporation (the “Borrower”), the GUARANTORS party hereto, and BARCLAYS BANK
PLC, as Administrative Agent.
RECITALS:
WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of March 28, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined), by and among the Borrower, the
Lenders party thereto from time to time and BARCLAYS BANK PLC, as Administrative
Agent;
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may request new Incremental Term Loan Commitments by entering into one
or more Joinder Agreements with Incremental Term Loan Lenders;
WHEREAS, pursuant to Section 2.14 of the Credit Agreement, the Borrower has
requested an Incremental Term Loan Commitment with an Increased Amount Date
which is the Joinder Agreement No. 1 Effective Date;
WHEREAS, subject to the terms and conditions of the Credit Agreement, this
Agreement may, without the consent of any other Lenders, effect such amendments
to the Credit Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of Section 2.14 of the Credit Agreement; and
WHEREAS, the Funding Incremental Term Loan Lender hereby agrees to commit to
provide incremental term loans (the “Series A Incremental Term Loans”) in the
amount set forth on Schedule A annexed hereto (the amount set forth on Schedule
A annexed hereto, the “Incremental Term Loan Commitment”).
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
The Funding Incremental Term Loan Lender (i) confirms that it has received a
copy of the Credit Agreement and the other Loan Documents, together with copies
of the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and that it is sophisticated with respect
to decisions to make loans similar to those contemplated to be made hereunder
and it is experienced in making loans of such type; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent, as the case may be, by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.


1

--------------------------------------------------------------------------------

 


The Funding Incremental Term Loan Lender hereby agrees to provide Series A
Incremental Term Loans on the terms and subject to the conditions set forth
below. The Incremental Term Loan Commitments of the Funding Incremental Term
Loan Lender shall terminate in its entirety on the Joinder Agreement No. 1
Effective Date (after giving effect to the incurrence of the Series A
Incremental Term Loans).
1.
Incremental Term Loan Commitment. The effectiveness of this Agreement and the
obligation of the Funding Incremental Term Loan Lender to fund the Series A
Incremental Term Loans hereunder are subject to the satisfaction of the
following conditions (the date on which such conditions are satisfied, the
“Joinder Agreement No. 1 Effective Date”):

(a) no Default or Event of Default shall exist immediately before or immediately
after giving effect to the proposed Borrowing contemplated hereby, the
extensions of credit to be made on the Increased Amount Date and the application
of the proceeds thereof;
(b) the Borrower shall be in pro forma compliance with (i) the covenant set
forth in Section 7.11 of the Credit Agreement as of the last day of the most
recently completed Measurement Period and as of the Increased Amount Date, (ii)
a Consolidated Leverage Ratio not to exceed 6.50:1.00 as of the Increased Amount
Date and (iii) a Senior Secured Leverage Ratio not to exceed 3.00:1.00 as of the
Increased Amount Date;
(c) the representations and warranties of the Borrower and each other Loan Party
contained in Section 10 of this Agreement, Article 5 of the Credit Agreement and
each other Loan Document shall be true and correct in all material respects as
of the Joinder Agreement No. 1 Effective Date to the same extent as though made
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects;
(d) substantially simultaneously with the funding of the Series A Incremental
Term Loans under this Agreement, a portion of the proceeds thereof shall be used
to repurchase (i) any and all of the Borrower’s outstanding 2024 Senior Notes
and/or (ii) any and all of the Borrower’s outstanding 2025 8.00% Senior Notes,
in each case which are validly tendered pursuant to tender offers previously
initiated by the Borrower;
(e) all costs, fees, expenses (including, without limitation, reasonable and
invoiced out-of-pocket legal fees and expenses and recording taxes and fees) and
other compensation contemplated by that certain Engagement Letter, dated May 10,
2017, among the Borrower and the Arrangers and that certain Fee Letter, dated
May 10, 2017, between the Borrower and Credit Suisse Securities (USA) LLC, in
each case, payable to the Arrangers, the Administrative Agent and the Funding
Incremental Term Loan Lender on the Increased Amount Date and invoiced prior to
such date shall, upon the initial borrowing of the Series A Incremental Term
Loans, have been, or will be substantially simultaneously, paid (which amounts
may be offset against the proceeds of the Series A Incremental Term Loans); and


2

--------------------------------------------------------------------------------

 


(f) the Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or “pdf” or similar electronic format (followed promptly
by originals) unless otherwise specified:
(i) an opinion from (A) Lewis Rice LLC, counsel to the Loan Parties, and (B)
local or other counsel in each of the jurisdictions listed on Schedule B hereto,
in each case as reasonably requested by the Administrative Agent, in the case of
each of clauses (A) and (B), in form and substance reasonably satisfactory to
the Administrative Agent;
(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates, each properly executed by Responsible Officers
(including, solely for purposes of this Section 1(f)(ii), the secretary or
assistant secretary of a Loan Party) of each Loan Party, as the Administrative
Agent may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer (including, solely for purposes of this Section
1(f)(ii), the secretary or assistant secretary of a Loan Party) thereof
authorized to act as a Responsible Officer (including, solely for purposes of
this Section 1(f)(ii), the secretary or assistant secretary of a Loan Party) in
connection with this Agreement;
(iii) a certificate executed by the Chief Financial Officer of the Borrower as
to the solvency of the Borrower and its Subsidiaries (taken as a whole) on the
Increased Amount Date after giving effect to the transactions contemplated
hereby;
(iv) a Committed Loan Notice executed by a Responsible Officer of the Borrower
in respect of the Series A Incremental Term Loans in accordance with Section
2.02 of the Credit Agreement;
(v) a certificate executed by a Responsible Officer (including, solely for
purposes of this Section 1(f)(v), the secretary of the Borrower) of the Borrower
as to the compliance with clauses (a), (b) and (c) of this Section 1 on the
Increased Amount Date; and
(vi) for each Mortgaged Property, a Flood Determination Form, Borrower Notice
and Evidence of Flood Insurance, as applicable.


3

--------------------------------------------------------------------------------

 


As used in this Agreement, “Arrangers” means each of Credit Suisse Securities
(USA) LLC (together with its affiliates), Barclays Bank PLC, BMO Capital Markets
Corp., CoBank, ACB, Coöperatieve Rabobank U.A., New York Branch, Deutsche Bank
Securities Inc., Goldman Sachs Bank USA and any of its designated affiliates,
HSBC Securities (USA) Inc., JPMorgan Chase Bank, N.A. and any of its designated
affiliates, Merrill, Lynch, Pierce, Fenner & Smith Incorporated and any of it
designated affiliates, Morgan Stanley Senior Funding, Inc., Nomura Securities
International, Inc., PNC Bank Capital Markets, RBC Capital Markets,1 SunTrust
Robinson Humphrey, Inc., UBS Securities LLC and Wells Fargo Securities, LLC.
2.
Applicable Rate. The Applicable Rate for the Series A Incremental Term Loans
shall mean, as of any date of determination, 1.25% per annum for any Base Rate
Loans that are Series A Incremental Term Loans and 2.25% per annum for any
Eurodollar Rate Loans that are Series A Incremental Term Loans.

Notwithstanding anything herein or in the Credit Agreement to the contrary, at
no time will the Eurodollar Rate in respect of the Series A Incremental Term
Loans be deemed to be less than 0.00% per annum.
3.
Principal Payments.

(a) Amortization. The Borrower shall make principal payments on the Series A
Incremental Term Loans in installments on the dates and in the amounts set forth
below:
(A)
Payment
Date
(B)
Scheduled
Repayment of
Series A Incremental Term
Loans
September 30, 2017
$3,000,000
December 31, 2017
$3,000,000
March 31, 2018
$3,000,000
June 30, 2018
$3,000,000
September 30, 2018
$3,000,000
December 31, 2018
$3,000,000
March 31, 2019
$3,000,000
June 30, 2019
$3,000,000









____________________
1 RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its affiliates.


4

--------------------------------------------------------------------------------

 


September 30, 2019
$3,000,000
December 31, 2019
$3,000,000
March 31, 2020
$3,000,000
June 30, 2020
$3,000,000
September 30, 2020
$3,000,000
December 31, 2020
$3,000,000
March 31, 2021
$3,000,000
June 30, 2021
$3,000,000
September 30, 2021
$3,000,000
December 31, 2021
$3,000,000
March 31, 2022
$3,000,000
June 30, 2022
$3,000,000
September 30, 2022
$3,000,000
December 31, 2022
$3,000,000
March 31, 2023
$3,000,000
June 30, 2023
$3,000,000
September 30, 2023
$3,000,000
December 31, 2023
$3,000,000
March 31, 2024
$3,000,000


(b) Maturity Date. The Borrower shall repay the Series A Incremental Term Loans
in full on May 24, 2024 (the “Series A Incremental Term Loan Maturity Date”).


5

--------------------------------------------------------------------------------

 


4.
Most Favored Nation Provision. With regard to the incurrence of any additional
Series of Incremental Term Loans incurred pursuant to the Credit Agreement, the
yield applicable to each such additional Series of Incremental Term Loans shall
be determined by the Borrower and the applicable lenders under such additional
Series of Incremental Term Loans as set forth in the applicable Joinder
Agreement; provided that the annual yield (as reasonably determined by the
Administrative Agent taking into account interest margins, minimum Eurodollar
Rate, minimum Base Rate, upfront fees and OID on such term loans with upfront
fees and OID equated to interest margins based on assumed four-year
life-to-maturity) applicable to such additional Series of Incremental Term Loans
will not be more than fifty (50) basis points above the annual yield for the
Series A Incremental Term Loans (as reasonably determined by the Administrative
Agent consistent with the above (but including only those upfront fees or OID
paid generally to all of the Series A Incremental Term Loan Lenders at the time
of the incurrence of the Series A Incremental Term Loans)) unless the annual
yield with respect to the Series A Incremental Term Loans is increased by an
amount equal to the difference between the annual yield with respect to such
additional Series of Incremental Term Loans less fifty (50) basis points and the
annual yield for the Series A Incremental Term Loans.

5.
Voluntary and Mandatory Prepayments.

(a) Scheduled installments of principal of the Series A Incremental Term Loans
set forth above shall be reduced in connection with any voluntary or mandatory
prepayments and repayments of the Series A Incremental Term Loans in accordance
with Sections 2.05 and 2.07 of the Credit Agreement and clause (e) of this
Section 5, respectively; provided that the Series A Incremental Term Loans and
all other amounts under the Credit Agreement with respect to the Series A
Incremental Term Loans shall be paid in full no later than the Series A
Incremental Term Loan Maturity Date.
(b) If the Borrower or any of its Domestic Subsidiaries Disposes of any property
or assets of the Borrower or any of its Domestic Subsidiaries (other than any
Disposition of any property permitted by Section 7.05 of the Credit Agreement
(except pursuant to Section 7.05(j), Section 7.05(k) or Section 7.05(l) of the
Credit Agreement)) which results in the realization by such Person of Net Cash
Proceeds in excess of an aggregate amount of $75,000,000 per fiscal year, the
Borrower shall prepay (or Cash Collateralize, as applicable) an aggregate
principal amount of Pro Rata Obligations equal to 100% of such Net Cash Proceeds
in excess of such $75,000,000 no later than the later to occur of (x) ten (10)
Business Days following receipt thereof by such Person or (y) the expiration of
the Reinvestment Period (such prepayments (or Cash Collateralization) to be
applied as set forth in clauses (iii) and (v) of Section 2.05(b) of the Credit
Agreement).
(c) Upon any Extraordinary Receipt received by or paid to or for the account of
the Borrower or any of its Domestic Subsidiaries and not otherwise included in
clause (b) or (d) of this Section 5, the Borrower shall prepay (or Cash
Collateralize, as applicable) an aggregate principal amount of Pro Rata
Obligations equal to 100% of all Net Cash Proceeds received therefrom in excess
of $75,000,000 per fiscal year no later than the later to occur of (x) ten (10)
Business Days following receipt thereof by such Person or (y) the expiration of
the Reinvestment Period (such prepayments (or Cash Collateralization) to be
applied as set forth in clauses (iii) and (v) of Section 2.05(b) of the Credit
Agreement).


6

--------------------------------------------------------------------------------

 


(d) In the event that there shall be Consolidated Excess Cash Flow for any
Fiscal Year (commencing with the Fiscal Year ending September 30, 2018), the
Borrower shall make prepayments, if any, in accordance with Section 2.05(b)(ii)
of the Credit Agreement.
(e) Prepayments made pursuant to (x) Section 2.05(b)(i) of the Credit Agreement
or (y) clauses (b), (c) or (d) of this Section 5 shall be applied as set forth
in clauses (iii) and (v) of Section 2.05(b) of the Credit Agreement, with such
prepayments of the Series A Incremental Term Loans being allocated to the next
four principal repayment installments thereof in direct order of maturity and,
thereafter, on a pro rata basis to the remaining principal installments thereof
and the repayment at the final maturity thereof.
As used in this Agreement, “Net Cash Proceeds” means with respect to any
Disposition by the Borrower or any of its Domestic Subsidiaries, or any
Extraordinary Receipt received by or paid to or for the account of the Borrower
or any of its Domestic Subsidiaries, the excess, if any, of (i) the sum of cash
and Cash Equivalents received in connection with such transaction (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or purchase price adjustment receivable or
otherwise, but only as and when so received in cash or Cash Equivalents) over
(ii) the sum of (A) the principal amount of any Indebtedness that is secured by
the applicable asset and that is required to be repaid in connection with such
transaction (other than Indebtedness under the Loan Documents and Indebtedness
consisting of Incremental Equivalent Debt), (B) the out-of-pocket expenses
incurred (or reasonably expected to be incurred) by the Borrower or such
Domestic Subsidiary in connection with such transaction, (C) taxes reasonably
estimated to be actually payable within two years of the date of the relevant
transaction, including any taxes payable as a result of any gain recognized in
connection therewith (the “cash proceeds”); provided that, if the amount of any
such estimated taxes pursuant to subclause (C) exceeds the amount of taxes
actually required to be paid in cash in respect of such Disposition or event
resulting in the receipt by a Loan Party of Extraordinary Receipts, the
aggregate amount of such excess shall constitute Net Cash Proceeds at the time
such taxes are actually paid and (D) any reserve established in accordance with
GAAP against any adjustment to the sale price or any liabilities (other than any
taxes deducted pursuant to clause (C) above) related to any of the applicable
assets including, without limitation, any working capital adjustments, escrows,
earn-outs, and similar items in connection with such transaction (provided,
however, that the amount of any subsequent reduction of such reserve (other than
in connection with a payment in respect of any such liability) shall be deemed
to be Net Cash Proceeds of such Disposition or event resulting in the receipt by
a Loan Party of Extraordinary Receipts and deemed to be received on the date of
such reduction); provided, further, that if a Responsible Officer of the
Borrower shall deliver a certificate to the Administrative Agent prior to the
date on which a prepayment of the cash proceeds is required to be made with
respect to any Disposition or Extraordinary Receipt hereunder setting forth that
the Borrower intends to reinvest such cash proceeds in assets useful in the
business of the Borrower and its Domestic Subsidiaries within 360 days of
receipt of such cash proceeds (provided that if, prior to the expiration of such
360 day period, the Borrower, directly or through a Domestic Subsidiary, shall
have entered into a binding agreement providing for such investment on or prior
to the date that is 180 days after the expiration of such 360 day period, such
360 day period shall be extended to the date provided for such investment in
such binding agreement) (such period, the “Reinvestment Period”), such cash
proceeds shall not constitute Net Cash Proceeds except to the extent not so
reinvested by the end of such 360-day period (or such additional period, if
applicable, provided for above).


7

--------------------------------------------------------------------------------

 


As used in this Agreement, “Extraordinary Receipt” means any cash received by or
paid to any Person as a result of proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings) and condemnation awards (and payments in lieu
thereof); provided, however, that an Extraordinary Receipt shall not include
cash receipts from proceeds of insurance or condemnation awards (or payments in
lieu thereof) to the extent that such proceeds or awards are received by any
Person in respect of any third party claim against, or liability of, such Person
and applied to pay (or to reimburse such Person for its prior payment of) such
claim or liability and the costs and expenses of such Person with respect
thereto.
6.
Prepayment Fees. The Borrower agrees to pay to each Incremental Term Loan Lender
that has Series A Incremental Term Loans (each, a “Series A Incremental Term
Loan Lender” and, collectively, the “Series A Incremental Term Loan Lenders”)
the following prepayment fees, if any:

If on or before the date that is six months after the Joinder Agreement No. 1
Effective Date, there occurs any (i) prepayment or repayment of Series A
Incremental Term Loans with the proceeds of, or any conversion of such Series A
Incremental Term Loans into, any new debt financing or any replacement debt
financing, in either case, bearing interest at an “effective” interest rate less
than the “effective” interest rate applicable to the Series A Incremental Term
Loans (as such comparative rates are determined by the Administrative Agent) or
(ii) amendment to the terms of the Series A Incremental Term Loans that,
directly or indirectly, reduces the “effective” interest rate applicable to the
Series A Incremental Term Loans (in each case, with original issue discount and
upfront fees, which shall be deemed to constitute like amounts of original issue
discount, being equated to interest margins in a manner consistent with
generally accepted financial practice based on an assumed four-year life to
maturity) (any such transaction or event described in (i) or (ii) above, a
“Repricing Event”), then, simultaneously with the consummation of such Repricing
Event, the Borrower shall pay to each Series A Incremental Term Loan Lender that
refuses to consent to such amendment (which shall include each Series A
Incremental Term Loan Lender that refuses to consent to an amendment if such
Series A Incremental Term Loan Lender is required to make a mandatory assignment
pursuant to Section 10.13 of the Credit Agreement in connection therewith) a fee
(the “Repricing Fee”) in an amount equal to 1.00% of the aggregate principal
amount of the Series A Incremental Term Loans so repriced or refinanced in such
Repricing Event (such Repricing Fee to be allocated among the Series A
Incremental Term Loan Lenders pro rata in accordance with the aggregate amount
of Series A Incremental Term Loans of each such Series A Incremental Term Loan
Lender so repriced or refinanced).


8

--------------------------------------------------------------------------------

 


7.
Other Fees. The Borrower agrees to pay to the Funding Incremental Term Loan
Lender as of the Joinder Agreement No. 1 Effective Date, as fee compensation for
the Funding Incremental Term Loan Lender’s Incremental Term Loan Commitment
hereunder, an amount equal to 0.25% of the aggregate amount of the Funding
Incremental Term Loan Lender’s Incremental Term Loan Commitment, payable to the
Funding Incremental Term Loan Lender out of the proceeds of any Loans as and
when funded on the date hereof in respect of the Funding Incremental Term Loan
Lender’s Incremental Term Loan Commitment hereunder.

8
Post-Closing Real Estate Covenant. The Borrower covenants and agrees that on or
before August 31, 2017 (or such later date as may be agreed to by the
Administrative Agent in its reasonable discretion with respect to some or all of
the Mortgaged Properties that are subject to a Mortgage on the date hereof) it
shall:

(i) execute and deliver a modification for each Mortgage on each Mortgaged
Property that is subject to a Mortgage on the date hereof (the "Modifications")
in form and substance reasonably satisfactory to the Administrative Agent duly
executed by the appropriate Loan Party;
(ii) provide evidence reasonably satisfactory to the Administrative Agent that
counterparts of the Modifications are in form suitable for filing or recording
in all filing or recording offices that the Administrative Agent may deem
reasonably necessary in order to maintain a valid first and subsisting Lien on
the property described therein subject to Permitted Prior Liens in favor of the
Administrative Agent for the benefit of the Secured Parties and evidence that
all filing, documentary, stamp, intangible and recording taxes and fees will be
paid upon the recording of the Modifications; and
(iii) cause to be provided to the Administrative Agent fully paid endorsement(s)
to the existing Mortgage Policies reasonably satisfactory the Administrative
Agent or other evidence reasonably satisfactory to the Administrative Agent
insuring that the priority of the Lien of such Mortgages has not changed and
confirming and/or insuring that since the issuance of the existing title
insurance policy there has been no change in the condition of title and there
are no intervening liens or encumbrances that may then or thereafter take
priority over the Lien of such Mortgages (other than Permitted Prior Liens).
9.
Credit Agreement Governs. Except as set forth in this Agreement, the Series A
Incremental Term Loans shall otherwise be subject to the provisions of the
Credit Agreement and the other Loan Documents.

10.
Representations and Warranties. By its execution of this Agreement, the Borrower
and each Guarantor hereby represents and warrants that, as of the date hereof:

(a)     each Loan Party has all requisite power and authority to execute,
deliver and perform this Agreement and to carry out the transactions
contemplated by, and perform its obligations under, this Agreement and, with
respect to the Borrower, the Credit Agreement;


9

--------------------------------------------------------------------------------

 


(b)    the execution, delivery and performance by each Loan Party of this
Agreement and with respect to the Borrower, the Credit Agreement have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
material contract to which such Person is a party or affecting such Person or
the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law;
(c)    no material approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or with
respect to the Borrower, the Credit Agreement, except for the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect;
(d)    this Agreement has been duly executed and delivered by each Loan Party
that is a party hereto. Each of this Agreement and the Credit Agreement
constitutes a legal, valid and binding obligation of each Loan Party to the
extent it is a part thereto, enforceable against each Loan Party in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law);
(e)    the representations and warranties contained in Article 5 of the Credit
Agreement or any other Loan Document shall be true and correct in all material
respects as of the Joinder Agreement No. 1 Effective Date to the same extent as
though made as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date; provided that
any representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects; and
(f)    no Event of Default or Default has occurred and is continuing, in each
case immediately before and immediately after giving effect to this Agreement
and the transactions contemplated hereby.
11.
Eligible Assignee. By its execution of this Agreement, the Funding Incremental
Term Loan Lender represents and warrants that it is an Eligible Assignee.

12
Consents. For purposes of Section 10.06(b) of the Credit Agreement, the Borrower
hereby consents to any assignee of the Funding Incremental Term Loan Lender or
any of its Affiliates becoming a Series A Incremental Term Loan Lender in
connection with the initial syndication of the Series A Incremental Term Loans
to the extent the inclusion of such assignee in the syndicate had been disclosed
to and agreed to by the Borrower prior to the Joinder Agreement No. 1 Effective
Date.



10

--------------------------------------------------------------------------------

 


13.
Notice. For purposes of the Credit Agreement, the initial notice address of the
Funding Incremental Term Loan Lender shall be as set forth below its signature
below.

14.
Foreign Lenders. For each Funding Incremental Term Loan Lender that is a Foreign
Lender, delivered herewith to the Administrative Agent are such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as such Funding Incremental Term Loan Lender may be required
to deliver to the Administrative Agent pursuant to Section 3.01(e) of the Credit
Agreement.

15.
No Novation. By its execution of this Agreement, each of the parties hereto
acknowledges and agrees that the terms of this Agreement do not constitute a
novation, but, rather, a supplement of the terms of a pre-existing indebtedness
and related agreement, as evidenced by the Credit Agreement.

16.
Recordation of the Series A Incremental Term Loans. Upon execution and delivery
hereof, the Administrative Agent will record the Series A Incremental Term Loans
made by the Funding Incremental Term Loan Lender in the Register.

17.
Amendment, Modification and Waiver. This Agreement may not be amended, restated,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

18.
Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and oral, among the parties or any of them with
respect to the subject matter hereof.

19.
Governing Law; Jurisdiction; Etc.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE
BASED UPON, ARISE OUT OF OR RELATE IN ANY WAY HERETO OR TO THE NEGOTIATION,
EXECUTION OR PERFORMANCE THEREOF OR TO THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
THE PROVISIONS OF SECTIONS 10.14(b), (c) AND (d), 10.15, 10.16 AND 10.18 OF THE
CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AND MADE A PART HEREOF.


11

--------------------------------------------------------------------------------

 


20.
Loan Document. This Agreement shall constitute a Loan Document under the terms
of the Credit Agreement.

21.
Reaffirmation. The Borrower and each Guarantor hereby (a) acknowledges that it
has reviewed the terms and provisions of the Credit Agreement and this Agreement
and (b) reaffirms, as applicable, its guarantees, pledges, grants of security
interests and other obligations under and subject to the terms of each of the
Loan Documents to which it is party and agrees that, notwithstanding the
effectiveness of this Agreement or any of the transactions contemplated hereby,
such guarantees, pledges, grants of security interests and other obligations,
and the terms of each of the Loan Documents to which it is a party, as modified
or supplemented in connection with this Agreement and the transactions
contemplated hereby, are not impaired or affected in any manner whatsoever and
shall continue to be in full force and effect and shall continue to secure all
the Obligations.

The Borrower and each Guarantor acknowledges and agrees that each Loan Document
to which it is a party or otherwise bound shall continue in full force and
effect and that all of its obligations thereunder shall be valid and enforceable
and shall not be impaired or limited by the execution or effectiveness of this
Agreement or the First Joinder Agreement.
Nothing in this Agreement shall (i) constitute any waiver of any provisions of
the Credit Agreement or any other Loan Document unless expressly set forth
herein or (ii) be deemed to require the consent of any Guarantor to any future
amendments to or waivers of the Credit Agreement or any other Loan Document, in
whole or part.
22.
Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

21.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.



12

--------------------------------------------------------------------------------

 


23.
USA PATRIOT Act. Each of the Funding Incremental Term Loan Lender and the
Administrative Agent (for itself and not on behalf of the Funding Incremental
Term Loan Lender) hereby notifies the Borrower that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, which information includes the name,
tax identification number and address of the Borrower and each Guarantor and
other information that will allow the Funding Incremental Term Loan Lender or
the Administrative Agent, as applicable, to identify the Borrower and each
Guarantor in accordance with the Act. The Borrower shall, and shall cause each
Guarantor to, promptly following a request by the Administrative Agent or the
Funding Incremental Term Loan Lender, provide all documentation and other
information that the Administrative Agent or the Funding Incremental Term Loan
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act.



[Remainder of page intentionally left blank]




13

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.
 
Funding Incremental Term Loan Lender:
 
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 
 
 
 
By:
/s/ Christopher Day
 
Name:
CHRISTOPHER DAY
 
Title:
AUTHORIZED SIGNATORY
 
 
 
 
 
 
 
By:
/s/ Tino Schaufelberger
 
Name:
Tino Schaufelberger
 
Title:
Authorized Signatory







[Signature Page to Joinder Agreement No. 1]



--------------------------------------------------------------------------------

 




 
Borrower:
 
 
 
 
POST HOLDINGS, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Senior Vice President, General Counsel and Chief Administrative Officer,
Secretary
 
 
 
 
 
 
 
Guarantors:
 
 
 
 
AGRICORE UNITED HOLDINGS INC. 
ATTUNE FOODS, LLC 
CUSTOM NUTRICEUTICAL LABORATORIES, LLC
DYMATIZE ENTERPRISES, LLC 
DYMATIZE HOLDINGS, LLC 
GOLDEN ACQUISITION SUB, LLC 
GOLDEN BOY NUT CORPORATION 
GOLDEN BOY PORTALES, LLC 
POST ACQUISITION SUB IV, LLC 
PREMIER NUTRITION CORPORATION 
SUPREME PROTEIN, LLC 
TA/DEI-A ACQUISITION CORP. 
TA/DEI-B1 ACQUISITION CORP. 
TA/DEI-B2 ACQUISITION CORP. 
TA/DEI-B3 ACQUISITION CORP. 
AMERICAN BLANCHING COMPANY 
PRIMO PIATTO, INC. 
DAKOTA GROWERS PASTA COMPANY, INC. 
DNA DREAMFIELDS COMPANY, LLC 
GB ACQUISITION USA, INC. 
GOLDEN NUT COMPANY (USA) INC. 
NUTS DISTRIBUTOR OF AMERICA INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Secretary of above-listed Guarantor







[Signature Page to Joinder Agreement No. 1]



--------------------------------------------------------------------------------

 




 
MFI HOLDING CORPORATION
MICHAEL FOODS, INC.
MICHAEL FOODS GROUP, INC.
MICHAEL FOODS OF DELAWARE, INC.
NATIONAL PASTEURIZED EGGS, INC.
PCB BATTLE CREEK, LLC
POST CONSUMER BRANDS, LLC
POST FOODS, LLC
NATIONAL PASTEURIZED EGGS, LLC
CASA TRUCKING, INC.
CRYSTAL FARMS REFRIGERATED DISTRIBUTION COMPANY
MFI INTERNATIONAL, INC.
MOM BRANDS COMPANY, LLC
MOM BRANDS SALES, LLC
NORTHERN STAR CO.
PAPETTI’S HYGRADE EGG PRODUCTS, INC.
M.G. WALDBAUM COMPANY.
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Assistant Secretary of above-listed
Guarantor





[Signature Page to Joinder Agreement No. 1]



--------------------------------------------------------------------------------

 






Consented to by:
 
 
 
 
BARCLAYS BANK PLC
as Administrative Agent
 
 
 
 
By:
/s/ Ronnie Glenn
 
 
Name: Ronnie Glenn
 
 
Title: Vice President
 









[Signature Page to Joinder Agreement No. 1]



--------------------------------------------------------------------------------


 


SCHEDULE A
TO JOINDER AGREEMENT NO. 1


Incremental Term Loan Commitment


Name of Lender
Type of Commitment
Amount
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
Incremental Term Loan Commitment
$1,200,000,000
 
 
Total: $1,200,000,000





[Schedule A to Joinder Agreement No. 1]



--------------------------------------------------------------------------------


 


SCHEDULE B
TO JOINDER AGREEMENT NO. 1
Jurisdictions
New York
Missouri
Illinois
Minnesota
North Dakota
Nebraska


[Schedule B to Joinder Agreement No. 1]